Per Curiam.
On April 15, 1970 the appellant Gene Calvin Hatch was found guilty of two counts of first-degree *510forgery and thereafter filed timely notice of appeal to this court.
Appellant now petitions this court for an order authorizing him to file, and the Superior Court for Yakima County to hear and determine, his motion for a new trial on the grounds of newly discovered evidence. The newly discovered evidence alleged is the admission of one Jack Lewis Deigh in the form of a sworn affidavit that he, Deigh, committed the crimes for which the appellant now stands convicted. Also presented is the affidavit of appointed trial counsel for appellant, in which it is asserted that the newly discovered evidence alleged could not have been discovered by the exercise of due diligence at the time of trial.
Appellant’s notice of appeal has deprived the trial court of jurisdiction for all purposes except those expressly or impliedly granted under CAROA 15. For that reason the present procedure is proper and required. To hold otherwise would inequitably foreclose petitioner from the relief provided by Rule 60(b) of the Civil Rules for Superior Court. Palmer v. Cozza, 2 Wn. App. 900, 471 P.2d 102 (1970). No opinion is here expressed as to whether a motion for a new trial when made to the superior court should be granted or denied.
Appellant’s petition for leave to file such a motion is granted and the Superior Court of Yakima County is authorized and directed to consider a motion for new trial by appellant based upon the grounds alleged.